UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4523



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL POINDEXTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-04-12)


Submitted:   December 22, 2005            Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Schles, Charleston, West Virginia, for Appellant. Charles T.
Miller, Acting United States Attorney, John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Poindexter pled guilty to making an enclosure

available for the distribution of cocaine base (crack) and cocaine,

21 U.S.C.A. § 856(a)(2) (West Supp. 2005), and was sentenced to a

term of thirty-seven months imprisonment.     Poindexter appeals his

sentence. Relying on United States v. Booker, 543 U.S. 220 (2005),

he asserts that his sentence was imposed in violation of the Ex

Post Facto Clause and that the district court erred in finding by

a preponderance of the evidence that an enhancement for possession

of a weapon was applicable under U.S. Sentencing Guidelines Manual

§ 2D1.1(b)(1) (2004).     He also contends that the 100:1 statutory

sentencing ratio for cocaine and crack offenses violates the Equal

Protection Clause and renders his sentence unreasonable.          We

affirm.

            We first find the Ex Post Facto claim to be without

merit.    See United States v. Jamison, 416 F.3d 538 (7th Cir. 2005);

United States v. Lata, 415 F.3d 107 (1st Cir. 2005); United

States v. Scroggins, 411 F.3d 572 (5th Cir. 2005); United States v.

Duncan, 400 F.3d 1297, 1306-08 (11th Cir.), cert. denied, 126 S.

Ct. 432 (2005).      Poindexter’s argument that, post-Booker, the

district court must make factual findings concerning the guideline

calculation beyond a reasonable doubt is also without merit.     See

United States v. Dalton, 409 F.3d 1247, 1252 (10th Cir. 2005);

United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied,


                                - 2 -
126 S. Ct. 43 (2005); McReynolds v. United States, 397 F.3d 479,

481 (7th Cir.), cert. denied, 125 S. Ct. 2559 (2005).          Finally, and

Poindexter concedes, we have rejected previous equal protection

challenges to the sentencing ratio for crack and cocaine offenses.

United States v. Fisher, 58 F.3d 96, 99 (4th Cir. 1995).                   The

sentence in this case was imposed within a correctly calculated

guideline range and was within the statutory range.            We conclude

that the sentence was reasonable.             United States v. Hughes, 401

F.3d 540, 546-47 (4th Cir. 2005) (sentence imposed after Booker

will   be   affirmed   if   it   is    within    statutory   range   and   is

reasonable).

            We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      - 3 -